BRIGGS, J. (Estes, A. P. J. & Rollins, J.)
These are cross actions which were tried together, and come to this Court on a consolidated report.
Upon the conclusion of the introduction of evidence counsel for -Greenwood presented the following motion in the case of Haskell v. Greenwood:
“Now comes the defendant in the above entitled cause and moves that the Court find for the defendant.”
In the case of Greenwood v. Haskell he presented this motion—
“Now comes the plaintiff in the above entitled eause and moves that a finding be made for the plaintiff in the sum of three hundred dollars ($300.00).’’
Both motions were denied by the Court, and Greenwood, claiming to be aggrieved thereby requested this report.
It is to be noted that no specifications were filed and no *59questions of law are properly before us. The rules of the District Courts contemplate that the basis of a report "to the Appellate Division shall be requests for rulings and not motions. Holton v. American Pastry Products Corp. 274 Mass. 268. Morse v. Homer’s Inc. 295 Mass. 606.
We have examined the report, however, and can add that there was evidence before the trial court to support its findings. At most the motions could be construed only as raising this question. We find no error, and the entry in each case will be, Report dismissed.